One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
- (MT) May I express my thanks for your good wishes to my country, Malta, which together with Cyprus joined the Euro area two weeks ago, bringing the number of countries using the Euro as their currency to 15. This means that the majority of EU Member States now use the same currency. During the celebrations held in Malta two days ago the Presidents of the Council and the Commission and also Mario Mauro, Vice-President of the European Parliament, all congratulated Malta on the rapid progress it had made in the three years since it joined the European Union and on its transition to the Euro, which is going well and without any problems. In fact, despite the fact that the dual circulation period runs until the end of this month, I can state that after just two weeks almost all transactions are already being carried out in euros. The people of Malta and Gozo are proud to embrace the Euro and to have made another great step forward in the process of European union.
(FR) Mr President, in December the European Court of Justice handed down a long-awaited judgment that has very worrying implications for the protection of posted workers in Europe.
It sends a negative signal to our citizens, who are concerned about the risks of social dumping. What does the Court say in this so-called 'Laval' ruling? It says that the Swedish trade unions were wrong to try to force a Latvian undertaking to sign their collective agreement, in particular with regard to the minimum wage. Under the 1996 Directive, however, posted workers have to observe a nucleus of mandatory rules for minimum protection in the host Member State.
The Court rules that the Swedish system of collective bargaining was not applicable and that such rules could only be imposed by the law. The European message is thus no longer clear: on the one hand, the Commission prioritises flexicurity and the system of collective bargaining as a model; on the other hand, the Court of Justice discredits this model.
Parliament and the Council must therefore clarify this issue. Otherwise, it would be like throwing the Bolkestein Directive out the front door only to allow it to sneak in the back, which would be entirely unacceptable.
Mr President, I rise on a matter which refers particularly to one Member State but, I believe, has wider European implications. This year is the European Year of Intercultural Dialogue. One institution which does much to promote intercultural dialogue is the British Council. It is therefore of particular concern that Russia seeks to close the offices of the British Council in St Petersburg and Yekaterinburg. The work of the British Council in Russia is perfectly legal. It is regulated by a 1994 cultural agreement between London and Moscow. I therefore request that the matter be raised by colleagues with Russia in the context of our interparliamentary dialogue and that you, Mr President, use any opportunity which presents itself to express concern to the Russian authorities that a cultural matter, regulated by a perfectly normal agreement between two countries, is being trodden upon in an attempt by the Russian authorities to stifle political debate.
(PL) Mr President, the House has debated the problems associated with the demographic shortfall threatening Europe on many occasions, that is to say, we have discussed the consequent social problems. At the same time, VAT on children's goods in the European Union is charged at the basic rate, in other words, at the highest possible rate.
Children's goods were subject to a special lower rate in Poland before my country joined the Union. One of the legal implications of Poland's entry into the Union unfortunately involved raising the VAT rate on children's goods, which ran counter to the family-orientated policy adopted by Poland.
I call on the European Commission to consider amending the relevant provisions for the benefit of all Member States of the Union, and in particular for the benefit of the poorest families bringing up children. This would help us all to implement the Lisbon Strategy.
(ES) Mr President, the Commission's Work Programme for 2008 states that the citizen is and should be the core of the European project.
Extrapolating on this idea, I believe that the European Union is not approaching the Kosovo process in the correct manner. We cannot continue to debate whether this or that international situation is appropriate for recognising Kosovo's independence. One question must take precedence over all the others: what do the people of Kosovo want? They are the most important of all. The key to resolving the conflicts lies in two elements: respect for human rights and recognition of their right as a people to decide freely on their future.
I believe that the European Union should use these words as a reference for situations that arise both within and outside its borders.
- (CS) I would like to talk about an awkward issue, which is the widespread campaign against smoking and smokers in the European Union, a campaign which is also based on legal acts passed by the European Parliament. There is no doubt that the motivation for the campaign is a noble one, as it relates to citizens' health. However, in my opinion it is also highlighting issues which are not dignified and which discriminate against a large section of society, which has practically been criminalised due to its dependence on smoking. The heavy financial losses of pub-type establishments in the countries that introduced a ban on smoking in restaurants cannot be overlooked either. I presume that the attention that is given to smokers should also appropriately be given to the tobacco industry. It is not a secret that for decades some ingredients have been added to tobacco, such as nitrosamines, which are nitrogen compounds that cause cancer and an increased absorption of nicotine. In most cases the damage to a human being is caused not by nicotine but by these very admixtures. In my opinion, tobacco production and the composition of tobacco products should also be subject to regulation.
Mr President, three years ago this month, Robert McCartney was brutally murdered by IRA members in Belfast. Abhorrence at that murder reached this House when the McCartney sisters brought here and put their case for justice in respect of that.
Three years on, justice still evades them. Why? Primarily because the party which could help the most - Sinn Fein - is still more interested in protecting their own than seeing the killers brought to justice. Indeed, the situation has worsened, because pressure on Sinn Fein has been eased by their admission to government, with the result that, for the sake of maintaining that government, those like my former party the DUP are prepared to let Sinn Fein off the hook.
Tragically, justice for Robert McCartney is secondary to maintaining the 'chuckle coalition' at Stormont. Likewise with the more recent murder of Paul Quinn, undoubtedly by the military wing of Sinn Fein - it, too, will be shamefully whitewashed and swept under the carpet. That is what happens when you treat with the forces of terrorism.
(EL) Mr President, in our first part-session of the New Year, I would like to talk about the political crisis, which continues to beset Lebanon be mired and the role that our Parliament should play.
Together with the complex economic and political problems faced by this friendly nation, there is still an institutional vacuum, because since 23 November 2007 it has not been possible for its parliament to elect a president; this election has been postponed 12 times. Thus parliament remains closed and there is no possibility of discussing problems and prospects, or of putting to good use all the parliament's constitutional powers to elect a president.
I am aware of your sensitivity and the messages that you have sent to try to achieve this aim, Mr President, but I want to stress once again that we must express our deep unease concerning the consequences of this crisis for the suffering people of Lebanon, as well as for peace and stability in the region. Our democratic duties oblige us to do this, as do our obligations within the partnership. The association agreement with Lebanon provides for a stable political dialogue between the European Parliament and the Lebanese Parliament; we must make good use of this opportunity and send an effective message.
(FR) Mr President, ladies and gentlemen, Slovenia, the only country of the former Yugoslavia to have joined the European Union, has now taken over the Presidency of the Union. On the occasion of this historic event we would like to wish it every success with its Presidency.
Nonetheless, there has never been a more pressing need to resolve the Yugoslavian crisis once and for all, be it the Kosovo issue or speeding up the accession of its Balkan neighbours. The only solution for the countries that were part of the former Yugoslavia is swift accession to the Union, in accordance with the established criteria. Peace requires an ambitious vision and, in particular, the will to move beyond the Balkans' history and look towards a European future.
To date, the Kosovo issue has not been resolved because the international community has been unable to come to an agreement. The European Union has also been a victim of this deadlock, this syndrome. Between the countries that are fearful of the effects of independence and those who dream only of validating their independence as soon as possible for various diplomatic reasons, Slovenia will initially have to ensure the cohesion of the Union by seeking first and foremost an internal compromise, if the EU's foreign policy as laid down in the Treaty of Lisbon is not to be trivialised or even ridiculed.
We know, nevertheless, that Mount Triglav in Slovenia symbolises determination and accomplishment. Let us hope therefore that it will be the symbol of 2008!
(SL) Croatia announced an environmental/ fishing zone in the Adriatic in October 2003. Slovenia and Italy objected to it. This led a year later to the signing of an agreement between Slovenia, Italy, the European Union and Croatia. According to that agreement the zone does not affect the Member States. In spite of that, the Croatian Assembly decided unilaterally last year that the environmental/fishing zone would affect the Member States as well from 1 January of this year at the latest.
The Assembly thereby made the lives of people living around the Adriatic difficult. This unilateral decision by Croatia presented problems for fishermen, for example, because it reduced their fishing territory and the port of Koper lost its access to international waters. The Assembly's decision that the environmental/fishing zone should affect the Member States from 1 January of this year is contrary to the international obligation accepted by Croatia and gives reason to doubt its credibility. Obligations adopted by a country should not be violated in modern, democratic, legal states. It totally contradicts the political culture of the European Union.
I therefore wonder if Croatia truly wishes to become a member of the European Union. If it does, it must act immediately and start complying with the agreement on the environmental/fishing zone as well as with all other agreements reached thus far.
(HU) The Szigetköz, lying partly in Austria and Slovakia and the Hungarian stretch of the Danube, is one of the most beautiful areas in Europe. It is an island of biodiversity with its natural features, the wealth of its fauna and flora, its water habitats and the traditional way of life of the people who live there.
Unfortunately the flow rate of the river nourishing this region has dropped to danger level over the past decades due to hydrological interference. It is not just in the interests of the area affected but in the interests of Hungary and the entire Union that this unique natural asset is not lost to future generations.
We already have good laws, such as the Water Framework Directive, which should in principle protect the region. However for these to be successful they need to be enforced at national and Union level. It would be desirable for Slovakia, regardless of the Nagy-Duna matter, to cooperate with Hungary in stabilising the water supply to this area.
I would like to invite you on a tour in this romantic landscape in the Spring, but unfortunately we cannot do it without water, and so we need every possible assistance.
(FR) Mr President, I would like to draw the attention of this House to the fate of two French journalists, Pierre Creisson and Thomas Dandois, who are currently in prison in Niger. They are accused of undermining state security, which carries a possible death sentence in Niger.
There is no doubt that the two journalists and their driver, Al-Hassane, broke Niger laws by entering a prohibited area. In my opinion, however, it was for sound journalistic reasons because their aim was to report on the Tuareg rebellion, and they also intended to return to the capital to question the Niger authorities so that they would have as broad a view as possible.
I therefore believe that it is essential for us to take action to help these two journalists: firstly, because they risk being sentenced to death, a punishment that is out of all proportion with their actions, and secondly, because Niger is considered to be a friend of ours and a country that we help a great deal. It would not deserve the reputation that this attitude could generate.
I believe, Mr President, that you and my fellow Members could be of great assistance if you participate in this request for reflection, for clemency from President Tandja, so that these two journalists can be released. Even though they did break Niger laws, their actions do not warrant such a long imprisonment.
We shall monitor all this very carefully.
(PL) Mr President, I take the floor today as a member of the Committee on Civil Liberties, Justice and Home Affairs, and also as a citizen of a country that has been forced to fight for its independence and freedom on many occasions.
I should like to draw the attention of the House to the lack of respect for human rights and denial of freedom of expression in the People's Republic of China, as this affects the inhabitants of Tibet. The latest example of the regime's policy towards Tibet is the repression of the monks who expressed their delight at the award of the Congressional Gold Medal to the Dalai Lama. The Dalai Lama has also received the Nobel Prize and has been fighting for respect for human rights over several decades.
We cannot allow Tibet or any other 21st century nation to be extinguished by a dictatorship, a tyranny, or by the sadistic desire to exert political dominance. The House must say 'stop'. It must say 'stop' to attacks on a culture that is deemed to be the most peaceful culture on earth. As free people committed to the fundamental values of the European Union, we should do all in our power to ensure that the people of Tibet can also come to understand the true meaning of the word freedom.
(DE) Mr President, we are very shocked at the Russian Government's closure of all the regional offices of the British Council. These regional offices have been sacrificed as a result of the worsening relations between Russia and the United Kingdom. Can civil society in Russia expect nothing more than this kind of provocation?
The murder of Alexander Litvinenko has still not been solved and Russia refuses to cooperate in the matter. The chief suspect, Andrei Lugovoi, has been a member of the Duma since the end of 2007. The circumstances surrounding the death of Anna Politkovskaya have also still not been explained. Is criticism being stifled under a mantle of secrecy or is it simply being eradicated?
The EU must call on Russia to respect human rights and the rule of law. We can set an example by naming our press office after Anna Politkovskaya.
(PT) Mr President, following on from the third round of negotiations between the Polisario Front, the only legitimate representative of the Sahrawi people, and the Kingdom of Morocco, which took place under the auspices of the United Nations on 8 and 9 January, I must stress the current necessity and importance of demanding full respect for the inalienable right of the Sahrawi people to self-determination. This is the only fair and lasting solution to this dispute and is also in accordance with international law and the UN resolutions. The Moroccan authorities must be told to end their dilatory manoeuvring, which is aimed at delaying and, if possible, boycotting the current negotiation process. The Moroccan authorities must also be told to end the repression and colonisation of the occupied territories of the Western Sahara.
Mr President, Mr Hu Jia, an AIDS campaigner, a human rights activist and nominee of this Parliament for the Sakharov Prize in 2007 was arrested in Beijing on 27 December 2007 by the Chinese authorities and charged with subversion.
I am an admirer of the progress made in recent decades in China; however, the arrest of Mr Hu Jia by the Chinese sends out completely the wrong message, one that is very difficult for us to understand. Are the Chinese going to ignore the commitment they made to the international community when they promised to improve the human rights situation in China in return for the Beijing Olympics?
We as a parliament need to respond very firmly to protect this man who is now incarcerated, most probably for cooperating with the European Parliament when he gave testimony to the Subcommittee on Human Rights in November 2007. We also need to lend support to those campaigners in China seeking his release.
Since diplomatic language alone would only be regarded as acquiescence in Chinese culture, I believe we need a strong parliamentary resolution - hopefully this week - to protect Mr Hu Jia. I urge you, Mr President, to raise the case of Mr Hu Jia with the Chinese authorities: it is imperative they hear the views of this Parliament.
Mr President, I rise to raise what may seem, on the face of it, a rather mundane issue: the implementation of the European Water Framework Directive of 2000 in Ireland. The sad fact is that this Directive is being implemented in Ireland by the Irish Government by charging schools for water usage. Because most schools in Ireland are funded to a large extent by voluntary fundraising, this essentially means that parents must raise the money to pay for the water.
That would be bad enough, but the Irish Government has decided to blame Europe for this decision, when of course it is entirely a matter for the Irish Government as to what policy it implements in relation to implementing the Water Directive. The sensitivity of the issue arises because we are having a referendum in Ireland to make a political decision, and a cowardly political tactic to blame Europe for the Government's decision runs the risk of alienating all the parents in Ireland against Europe.
This is, in my view, a serious matter and I would urge the President of Parliament and the Vice-President of the Commission, who is here today, to make it clear to the Irish Government and to make a public statement to the effect that they are free to charge or not to charge schools for water and that they should not be taking risks with the future of Europe with cowardly political tactics.
Mr President, in some of our Member States it is possible for people to walk in off the street and receive training in the use of guns, and indeed Magnum guns, without any identification whatsoever, or without having a gun licence. I raise this here because there is evidence to suggest that organised criminals in Ireland are coming to parts of the European Union for such training and then returning to Ireland and murdering people through gangland murders. Often innocent bystanders are murdered as well.
I raise this because, in November, Parliament approved a new directive, and that directive is now with the Council. I urge the Council to approve this directive this month so that it will pass at first reading.
Secondly, I want to ask the Commission not to wait until this is transposed into national law in 27 Member States - that could take up to two years - but to start implementing some of the provisions, one of which is to set up a contact group of the 27 Member States with the Commission to start working to counteract the illegal use of weapons. I urge that this be done without further delay.
(ET) Mr President, ladies and gentlemen.
We have been keeping an eye on Georgia for some time now. The Presidential elections are over and finally the result is clear.
Revolution, it is said, devours its own children. President Saakashvili was probably somewhat overcome by his fear of it. The exercise of physical power by a country is the sign not of the country's might but of its weakness.
Objectively, we should note that following the suppression of demonstrations there, Georgia at least tried to hold democratic elections. Democracy, however, is not a thing. It is a way of thinking and cannot be removed one day or transplanted from one country to another.
Considerable opposition has emerged in Georgia. In the name of democratic progress we should help government circles to understand the nature of the essential ingredients of democracy.
Georgia must find the strength within itself to step back from crisis. Parliamentary elections are in the offing. The country needs democratic reforms to continue and the people are expecting nothing less.
It would be wrong of us in the European Union to stake things on one individual. What we should do is support institutions, provide expert assistance, and honestly and openly point to any aspects which are incompatible with democracy.
Finally I would like to say that what is happening in Georgia is perhaps also the key for Armenia. Presidential elections are also in the offing there.
(PL) Mr President, for the period 2008-2012 the European Commission has allocated Poland the right to emit only 208 million tonnes of carbon dioxide. That is almost 30% less than the amount the Polish Government applied for. Poland has appealed against this decision to the European Court of Justice, but unfortunately it is not known when in the future the Court will rule on the matter. The Polish economy therefore has to adjust to the low limit set.
Cement works, steel works and other undertakings have to cut their production. Most importantly, there will be a marked rise in the cost of electricity. It is estimated that prices will rise by approximately 10% this year and by 20% over four years, because the emission limits have also significantly affected the electricity-generating industry.
Imposing emission limits in this way, and sharing the burden involved unfairly, will not only slow down the development of new Member States such as Poland, but it will also impact significantly on the cost of living for their citizens. I wish to register a strong protest against this.
(FR) Mr President, on Friday, 11 January I was refused access to the Lille-Lesquin Detention Centre for foreigners. My visit was part of the European Action Week against the detention of foreigners in Europe. Mr President, in July 2003, following, in fact, a request by the then President of our Parliament and Vice-President Onesta, the French authorities were obliged to stipulate that the rules that apply to visits by Members of the French Parliament and Senators also apply to Members of the European Parliament.
I would therefore ask you, Mr President, to speak to the French authorities once again to ensure that the commitments they made at that time are fully respected and, in particular, that Members of the European Parliament are treated in the same way as Members of the French Parliament. This is all the more pertinent as the Members of this Parliament are currently examining a proposal for a directive on the return of third-country nationals, which could have very serious consequences for the detention of foreigners.
I would add that unannounced visits to detention centres are aimed at preventing ill-treatment, which generally goes unpunished in France, as indicated in the most recent report by the Committee for the Prevention of Torture.
(RO) I am speaking today to bring to your attention the position of Romanian farmers one year after Romania's accession.
In Romania, agriculture is still inefficient or not efficient enough, and yet it is a vital occupation for most of the population. Farmers make up a significant proportion of the working population, but there is also a significant number of elderly farmers.
In this context, I welcome the Commission's decision not to activate the safeguard clause in this field; however, this is not enough.
In 2008, European disbursements will amount to 25% of the European average; only in 9 years' time will Romania be able to reach that average.
Over the last few years, Romania has been quick to transpose the acquis in the qualitative, health and phytosanitary fields.
Adjustment costs can be a major obstacle to Romanian farmers taking advantage of the common agricultural policy. Romania is the second largest agricultural producer in Central Europe, after Poland, and it is only by capitalizing on European funding that this potential can be intelligently exploited and put to good use.
(SK) The December session of the European Parliament was incorrectly informed that radio broadcasting for minorities in Slovakia is about to end and that the public service is closing down the Rádio Patria broadcasting in minority languages.
Ladies and gentlemen, the Slovak broadcasting service is not preparing any restrictions concerning Rádio Patria. On the contrary, since January 2007 Rádio Patria has, for the first time in its history, an independent broadcasting radius, which covers 100% of the Slovak Republic. It broadcasts daily 8-10 hours of high-quality programming that consists of news, journalism and culture. That is more than ever before. No other European public service offers a similar range of broadcasting services for national minorities.
Mr Chairman, it is sad when a Member of the European Parliament imagines that in a democracy one can say anything without having verified whether it is correct. Such attacks result in tension and they are detrimental to the good name of the country.
(SL) Slovenia has taken over the Presidency of the European Union, and the Prime Minister of its government, who is also the President of the Council of the European Union, has already made two assessments of the extremely dramatic situation in Bosnia and Herzegovina, which differ from the earlier assessments of the situation in that country. He said that the situation was so dramatic as to be worse than in Kosovo.
This provoked very heated reactions in Bosnia and Herzegovina, in the institutions of the Federation and in those of Republika Srpska, as well as among the population as a whole. Even the High Representative, Mr Lajčák himself, had not given such a bleak assessment so far.
It seems to me, therefore, that the assessment is unrealistic, incorrect and unprofessional and does not provide the motivation for institutions or citizens of that country to be more successful in getting closer to the European Union. It seems to me that, at this point in time, with issues as sensitive as Bosnia and Herzegovina, we need more harmonisation among the institutions of the European Union.
(PL) In September 2006 the European Parliament appealed for an end to trade in seal products. A record number of Members supported that declaration. Unfortunately, however, despite such strong support and Parliament's subsequent adoption of the so-called Action Plan on the Protection and Welfare of Animals, calling for a total ban on trade in seal products on the territory of the European Union, no positive outcome has been achieved. The ban has proved ineffective and has not put an end to trade in seal fur within the Union, which remains one of the largest markets for such fur.
Young seals just a few days above the age protected under the ban are hunted for commercial purposes and sold legally. The hunting methods fail to comply with even the most elementary principles. The animals are skinned whilst still alive and their bodies then dumped in the water. This slaughter will continue as long as the European Commission does not impose a total ban on trade in all seal products.
Mr President, we have two million drug addicts in the European Union. We have a drug epidemic, which has to be tackled head-on.
Fifteen years ago in Ireland, drug addiction was confined to Dublin. Now it is in every city, town and village: heroin, cannabis, cocaine. People are dying every day in Ireland and within the EU from drug addiction.
I welcome the current eight-year EU drug strategy. But we have to ask ourselves realistically: is it working? We need to tackle the drug problem on all fronts. First of all, we need to cut off supply. Secondly, we need to try and persuade users to stop using drugs and to try and persuade people never to start using them, by means of high-profile advertising campaigns to simply frighten people. Last but by no means least, we need more and better international cooperation.
(RO) 2008 is the European Year of Intercultural Dialogue. This is an opportunity for all 27 Member States to promote their culture, history, language and traditions.
The Union's motto is ”Unity in diversity”, and 2008 should make a real contribution to strengthening cohesion within the Union, using intercultural dialogue as a basis.
Over the centuries, Romania has been under various influences - Byzantine, Russian, Austro-Hungarian, and Ottoman. 86% of the Romanian population are Eastern Orthodox, and Romania is the only Romance-speaking country where Eastern Orthodoxy is dominant.
I would like to emphasize that 18 denominations enjoy official recognition in Romania. However, intercultural dialogue should include interdenominational dialogue.
I would like to ask the 34 delegations of the European Parliament to enhance their promotion of European values on other continents in the European Year of Intercultural Dialogue, and to facilitate the knowledge of other cultures and traditions.
It is my hope that the intercultural dialogue of 2008 will make an effective contribution to fostering peace, one of the European Union's fundamental values.
(DE) Mr President, the matter I wish to raise follows directly on from what Mrs Ţicău has just said: the 2008 Year of Intercultural Dialogue. I agree with this and respect the fact that the Conference of Presidents has taken certain decisions, but I note with some regret that the religious representatives that are to speak here, with the exception of the Pope, all come from outside Europe.
Do we not have enough religious leaders here in Europe who can be invited to address this House? I therefore believe that it would make sense, and indeed you have just touched on this, Romania being a large Orthodox country, to invite as speakers to this House not only the Pope and Protestant church leaders - for there is also an intercultural dialogue between Christians - but Orthodox representatives too. I would therefore request that you also consider extending an invitation to Ecumenical Patriarch Bartholomaios as part of this Year of Intercultural Dialogue.
(ES) Mr President, with this new year two new countries have joined the Euro zone and adopted our single currency. This brings to the forefront once again a demand that should already be a reality in an advanced, modern and progressive Union: gender equality on new coins.
This has been a constant theme in history: women have scarcely ever been portrayed on newly minted coins. Female figures, contributions and work have never been given any symbolic recognition, not only in this respect. Gender equality is one of the values on which we are building the European Union and in that context equality should extend to all areas.
It is important to recognise and support the action of so many women in different spheres - science, culture, education, politics - whose work, lives and names should be recognised, studied and remembered. In some countries, such as my own, Spain, the Parliament has approved a proposal to this end.
This Parliament and the Commission should take the necessary initiatives and recommend to all the Member States that they take the appropriate measures to ensure that when Euro coins are being minted, equal consideration be given to references and images of both men and women.
Mr President, one of my colleagues has suggested that a mundane matter has been brought up in this House, and that is the implementation of the Water Framework Directive in Ireland. I think it is anything but mundane. If it is mundane, we need to have more debates on it, because the Irish Government has got itself into hot water by blaming Europe for forcing it to charge schools for water, when in fact the issue is how it is underfunding schools and how badly it is communicating and implementing this important piece of legislation.
What is at risk is the view the Irish have of the European Union, because we constantly blame Europe for decisions that we are unhappy with, even though the government is party to the process of decision-making. At a time when we are facing a referendum on the Reform Treaty, not only are parents looking at the EU with a side glance and believing it is the problem, but farmers and other lobby groups are also certainly not happy with the European Union at the moment.
Therefore, the Irish Government needs to explain fully how it is implementing this Directive; it needs to fund the schools properly and it needs to answer the question of if and when domestic rates will be levied on Irish people. That is what we need to know at this stage.
That concludes the item.